Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TOUCH PANEL AND DISPLAY DEVICE WITH SHIELDING LAYER GROUNDED THROUGH TOUCH LAYER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2019/0114000 A1 (hereinafter “Chen”) in view of Yu et al., US 2013/0229364 A1 (hereinafter “Yu”).
Regarding claim 1, Chen discloses a touch panel (see at least FIG. 1 and 100 described at [0029]), comprising:
a shielding layer (FIG. 3 layer 320 at [0036]) comprising a shielding portion (see at least FIG. 3 and 310 described at [0036]) and a conductive portion surrounded by the shielding portion (see at least FIG. 3 with conductive bridge 140 surrounded by shielding portions 310 as disclosed at [0036]);
an insulating layer disposed on the shielding layer (see at least FIG. 3 and dielectric layer 170 described at [0036]) and having a plurality of through holes located on the conductive portion (see at least FIG. 3 and dielectric layer 170 with gaps of a distance X described at [0036]);
a touch metal layer (see at least FIGS. 1 and 5 illustrating a layer formed of 120 and 130 electrodes used for touch sensitivity) disposed on the insulating layer (see at least FIG. 3 and disposed on 170) and comprising a plurality of first electrodes arranged in a first direction (see at least FIGS. 1 and 3-5 illustrating first sensing electrodes 120 disclosed at [0035]-[0036]) and a plurality of second electrodes arranged in a second direction (see FIGS. 1 and 3-5 illustrating second sensing electrodes 130 described at [0035] and [0040], wherein the plurality of first electrodes electrically connect to the conductive portion of the shielding layer through the plurality of through holes (see at least FIGS. 3-5 illustrating connection of 120 to 320 specifically 140 through the etched portions according to FIG. 7B and described at [0053]-[0054]), 
wherein the plurality of first electrodes are spaced apart from each other (FIG. 1 illustrating spacing therein of 120), the plurality of second electrode are spaced apart from each other (FIG. 1 illustrating spacing therein of 130), a plurality of bridging portions are disposed between the plurality of second electrodes and located right above the conductive portion of the shielding layer and are configured to connect the plurality of second electrodes (See at least FIGS. 1 and 3-5 illustrating connections of second electrodes 130  between 120 therein illustrated as being right above conductive portion 140), and the plurality of through holes of the insulating layer are filled with an electrically conductive material to allow the plurality of first electrodes to electrically connect to each other though the conductive portion (see at least FIGS. 3-5 illustrating the connective portions in the .

However, Chen does not explicitly disclose and the shielding portion of the shielding layer is grounded through the touch metal layer.  
In the same field of endeavor, Yu discloses and the shielding portion of the shielding layer is grounded through the touch metal layer (see at least FIGS. 2B and 2C wherein the shielding layer 429 which is on the plane with electrodes is also connected to the grounding electrode 430a which grounds the first and second electrodes as described at least at [0035]) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device construction of Chen to incorporate the grounding element construction as disclosed by Yu because the references are within the same field of endeavor, namely, touch input devices and the construction thereof. The motivation to combine these references would have been to improve fabrication and manufacturing costs (see Yu at least at [0035]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Chen in view of Yu discloses the touch panel of claim 1 (see above), where an interval is formed between the shielding portion and the conductive portion of the shielding layer and is configured to surround the conductive portion (see at least FIGS. 3-5 illustrating the gap created between 310 and 140 the gap labeled X, Y, Z respectively in each of the figures and described at least at [0036], [0043], [0049]).

 3, Chen in view of Yu discloses the touch panel of claim 1 (see above), wherein the shielding layer is made of a metal material (See Chen [0036] describing materials used to create the shielding layer 320) and is disposed on an encapsulation layer of a display device (see Chen at least FIGS. 4 and 5 illustrating substrate 420 and adhesive layer 410 above a display device 110 described at [0039]-[0041]).

Regarding claim 4, Chen discloses a touch panel (see at least FIG. 1 and 100 described at [0029]), comprising:
a shielding layer (FIG. 3 layer 320 at [0036]) comprising a shielding portion (see at least FIG. 3 and 310 described at [0036]) and a conductive portion surrounded by the shielding portion (see at least FIG. 3 with conductive bridge 140 surrounded by shielding portions 310 as disclosed at [0036]);
an insulating layer disposed on the shielding layer (see at least FIG. 3 and dielectric layer 170 described at [0036]) and having a plurality of through holes located on the conductive portion (see at least FIG. 3 and dielectric layer 170 with gaps of a distance X described at [0036]):
a touch metal layer (see at least FIGS. 1 and 5 illustrating a layer formed of 120 and 130 electrodes used for touch sensitivity) disposed on the insulating layer and comprising a plurality of first electrodes arranged in a first direction (see at least FIGS. 1 and 3-5 illustrating first sensing electrodes 120 disclosed at [0035]-[0036]) and a plurality of second electrodes arranged in a second direction (see FIGS. 1 and 3-5 illustrating second sensing electrodes 130 described at [0035] and [0040], wherein the plurality of first electrodes electrically connect to the conductive portion of the shielding layer through the plurality of through holes (see at least FIGS. 3-5 illustrating connection of 120 to 320 specifically 140 through the etched portions according to FIG. 7B and described at [0053]-[0054]), 
However, Chen does not explicitly disclose and the shielding portion of the shielding layer is grounded through the touch metal layer.  
and the shielding portion of the shielding layer is grounded through the touch metal layer (see at least FIGS. 2B and 2C wherein the shielding layer 429 which is on the plane with electrodes is also connected to the grounding electrode 430a which grounds the first and second electrodes as described at least at [0035]) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device construction of Chen to incorporate the grounding element construction as disclosed by Yu because the references are within the same field of endeavor, namely, touch input devices and the construction thereof. The motivation to combine these references would have been to improve fabrication and manufacturing costs (see Yu at least at [0035]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 5, Chen in view of Yu discloses the touch panel of claim 4 (see above), wherein the plurality of first electrodes are spaced apart from each other (Chen, FIG. 1 illustrating spacing therein of 120), the plurality of second electrode are spaced apart from each other (Chen, FIG. 1 illustrating spacing therein of 130), a plurality of bridging portions are disposed between the plurality of second electrodes and located right above the conductive portion of the shielding layer and are configured to connect the plurality of second electrodes (See Chen, at least FIGS. 1 and 3-5 illustrating connections of second electrodes 130  between 120 therein illustrated as being right above conductive portion 140),

Regarding claim 6, Chen in view of Yu discloses the touch panel of claim 4 (see above), wherein the plurality of through holes of the insulating layer are filled with an electrically conductive material to allow the plurality of first electrodes to electrically connect to each other through the conductive portion  (see Chen at least FIGS. 3-5 described at [0036]-[0039] and illustrating the connective portions in the insulating portion 170 formed as described in FIGS. 7C-7D described at [0055]-[0056] with conductive materials described therein, commonly known as through holes or vias formed by etching processes described therein). 

Regarding claim 7, Chen in view of Yu discloses the touch panel of claim 4 (see above), wherein an interval is formed between the shielding portion and the conductive portion of the shielding layer and is configured to surround the conductive portion (see at least FIGS. 3-5 illustrating the gap created between 310 and 140 the gap labeled X, Y, Z respectively in each of the figures and described at least at [0036], [0043], [0049]).

Regarding claim 8. Chen in view of Yu discloses the touch panel of claim 4 (see above), wherein a protection layer is disposed on the touch metal layer (see Chen with FIG. 4 and substrate 420 placed above the touch metal layer comprising 120 and 130) and is made of an insulating material (See Chen at [0041] describing materials used to create substrate 420 many of which are insulating materials).

Regarding claim 9, Chen in view of Yu discloses the touch panel of claim 4 (see above), wherein the shielding layer is made of a metal material See Chen [0036] describing materials used to create the shielding layer 320) and is disposed on an encapsulation layer of a display device (see Chen at least FIGS. 4 and 5 illustrating substrate 420 and adhesive layer 410 above a display device 110 described at [0039]-[0041]).

Regarding claim 10, Chen disclose a display device (FIG. 1 and 110 described at [0029]), comprising a display panel (see at least [0029] describing forms of display panels therein) and a touch panel disposed on the display panel (see at least FIGS. 1 and 3-5 with describing touch panel at least at [0033]-[0036]), the touch panel comprising:
a shielding layer (FIG. 3 layer 320 at [0036]) disposed on an encapsulation layer of the display panel (see Chen at least FIGS. 4 and 5 illustrating substrate 420 and adhesive layer 410 above a display device 110 described at [0039]-[0041]) and comprising a shielding portion and a conductive portion surrounded by the shielding portion (see at least FIG. 3 with conductive bridge 140 surrounded by shielding portions 310 as disclosed at [0036]);
an insulating layer disposed on the shielding layer (see at least FIG. 3 and dielectric layer 170 described at [0036]) and having a plurality of through holes located on the conductive portion (see at least FIG. 3 and dielectric layer 170 with gaps of a distance X described at [0036]); and
a touch metal layer (see at least FIGS. 1 and 5 illustrating a layer formed of 120 and 130 electrodes used for touch sensitivity) disposed on the insulating layer (see at least FIG. 3 and disposed on 170) and comprising a plurality of first electrodes arranged in a first direction (see at least FIGS. 1 and 3-5 illustrating first sensing electrodes 120 disclosed at [0035]-[0036]) and a plurality of second electrodes arranged in a second direction (see FIGS. 1 and 3-5 illustrating second sensing electrodes 130 described at [0035] and [0040], wherein the plurality of first electrodes electrically connect to the conductive portion of the shielding layer through the plurality of through holes (see at least FIGS. 3-5 illustrating connection of 120 to 320 specifically 140 through the etched portions according to FIG. 7B and described at [0053]-[0054]). 
However, Chen does not explicitly disclose and the shielding portion of the shielding layer is grounded through the touch metal layer.  
In the same field of endeavor, Yu discloses and the shielding portion of the shielding layer is grounded through the touch metal layer (see at least FIGS. 2B and 2C wherein the shielding layer 429 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device construction of Chen to incorporate the grounding element construction as disclosed by Yu because the references are within the same field of endeavor, namely, touch input devices and the construction thereof. The motivation to combine these references would have been to improve fabrication and manufacturing costs (see Yu at least at [0035]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, it is similar in scope to claim 5; therefore, claim 11 is similarly analyzed and rejected as claim 5 above.
 
Regarding claim 12, it is similar in scope to claim 6; therefore, claim 12 is similarly analyzed and rejected as claim 6 above. 

Regarding claim 13, it is similar in scope to claim 7; therefore, claim 13 is similarly analyzed and rejected as claim 7 above. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623